Citation Nr: 0708216	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 through 
June 1974 with possible additional active and reserve service 
that has yet to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran is seeking service connection for his low back 
disability.  This claim is not ready for appellate review at 
this time, because the evidence has not been fully developed.  
In particular, the veteran's service dates are unclear and 
not verified, his service and private medical records are 
incomplete, and the possibility of a need for an addendum to 
the most recent VA examination exists.

The one and only Form DD-214 in the claims folder shows 
active service from September 1972 through June 1974.  
Service medical records show treatment dating back to June 
1971.  The veteran reported a back injury during basic 
training in June 1970.  See May 2002 VA Form 21-4142.  At the 
July 2003 hearing, the veteran again reported an injury in 
basic training in June 1970, and also reserve service from 
approximately 1975 to 1980.  Because his exact service dates 
are not of record, a remand is warranted to clarify the 
matter.  In particular, the RO should verify all dates of 
service, including verification of specific periods of active 
service, active duty for training (ACDUTRA), and inactive 
duty for training (INACDUTRA).

Once all service dates are verified, VA has a duty to ensure 
that all service medical records are associated with the 
claims folder.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty 
to obtain relevant records from a Federal department or 
agency, including service medical records.  The claims folder 
currently contains service medical records dating between 
1971 and 1974 and one examination report from March 1978.  As 
stated above, the veteran has reported serving between 1970 
and 1980, with a specific report of injury and treatment in 
June 1970.  Under 38 C.F.R. § 3.159(c)(2), VA has an 
obligation to obtain service medical records from every 
period of service, including reserve service.  VA must make 
as many requests as are necessary, until it is determined 
that the records do not exist or that further attempts to 
obtain them would be futile.  Id.  Once all service dates 
have been verified, the RO must obtain all service medical 
records for those periods of time, including any and all 
records from the veteran's reserve unit(s).

There are also private treatment records missing from the 
claims folder.  At his July 2003 hearing, the veteran 
identified several private physicians and indicated that he 
would attempt to obtain all relevant records.  Since the 
hearing, he has submitted a statement showing his attempts, 
but also showing that the relevant evidence has been 
destroyed primarily due to a lapse of time.  See the 
veteran's August 2003 statement.  Since then, in a May 2005 
statement, the veteran indicated that he was recently treated 
by Dr. Covey.  In July 2005, Dr. Covey submitted a statement 
for the record.  Because Dr. Covey appears to have treated 
the veteran for his claimed disability, the treatment records 
are relevant to the claim.  Under 38 C.F.R. § 3.159(c)(1), VA 
has a duty to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
including records from private medical care providers.  Thus, 
VA has a duty to obtain Dr. Covey's treatment records.  As 
such, a remand is warranted.

Once the above development occurs, the evidence may warrant a 
renewed review of the claims folder by a VA examiner, along 
with an addendum to the March 2005 VA examination report, or 
a new examination if warranted, on the issue of the etiology 
of the veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1. Verify all of the veteran's dates of 
service, including all dates of active 
service, active duty for training 
(ACDUTRA), and inactive duty for training 
(INACDUTRA).

2.  Once the above development has taken 
place, obtain complete service medical 
records for all periods of service, 
including records from the veteran's 
reserve service.  These records may be 
obtained from the National Personnel 
Records Center (NPRC), from the reserve 
unit under which the veteran served, 
and/or from another appropriate facility.  
Associate all records obtained with the 
claims folder, as well as evidence showing 
attempts to obtain records with negative 
replies.

3.  Ensure that VA has complied with 
38 C.F.R. § 3.159(c)(1), including 
obtaining a fully executed authorization 
to obtain records and collecting all 
relevant records from Dr. Richard Covey.  
Associate all records obtained with the 
claims folder, as well as evidence showing 
attempts to obtain records with negative 
replies.

4.  Once the above development has 
occurred and if additional medical 
information is received that relates to 
this issue on appeal, obtain an addendum 
to the March 2005, or if necessary a new 
examination.  The examiner should be 
provided a copy of the claims folder and 
provide an opinion regarding the etiology 
of the veteran's back disorder by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's back disorder was caused by 
disease or injury during active service?  

If appropriate he examiner should identify 
which period of service the back disorder 
is associated with and point to all 
relevant evidence of record that supports 
the opinion.  

A complete rationale should be provided 
for any opinion expressed.

5.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




